NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDITH GATHONI WAITHIRA,                          No.   15-72622

                Petitioner,                      Agency No. A089-299-703

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Edith Gathoni Waithira, a native and citizen of Kenya, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the omission from Waithira’s declarations of the only direct threats from

her alleged persecutors, and inconsistencies between her testimony and

documentary evidence. See id. at 1048 (adverse credibility determination

reasonable when “grounded in the record and based on real problems with

[petitioner’s] testimony, not mere trivialities.”); Zamanov v. Holder, 649 F.3d 969,

973-74 (9th Cir. 2011) (material alterations in the applicant’s account may provide

substantial evidence to support an adverse credibility finding). Waithira’s

explanations do not compel a contrary result. See Zamanov, 649 F.3d at 974. We

reject Waithira’s contention that the agency erred in its consideration of her

corroborative evidence. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014)

(petitioner’s documentary evidence was insufficient to rehabilitate credibility or

independently support claim). In the absence of credible testimony, in this case,

Waithira’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Waithira’s CAT claim also fails because it is based on the same testimony


                                          2                                      15-72622
the agency found not credible, and Waithira does not point to any evidence that

compels the conclusion that it is more likely than not she would be tortured by or

with the consent or acquiescence of the government if returned to Kenya. See id.

at 1156-57.

      PETITION FOR REVIEW DENIED.




                                         3                                   15-72622